PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/444,163
Filing Date: 28 Jul 2014
Appellant(s): Charlot et al.



__________________
John Linzer (56,972)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 24 February 2021.

 (1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 21 May 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Argument (B)(1) The Examiner has Failed to Establish a Prima Facie Showing of Obviousness (pages 6-7).  
Appellant argues that the motivation pertaining to “includ[ing] domains to which concepts and descriptions are related, in accordance with the teaching of Charlot, in order to link multiple descriptions which may all correspond to a single concept according to clinical intent (See Charlot, [0046])” is only relevant to the recited receiving and linking steps.  Appellant particularly elaborates that the provided motivation “has nothing to do with the limitations recited in the “mapping” step.”  
Examiner respectfully disagrees and notes that the mapping step is specifically recited as mapping “data elements corresponding to the linked data elements” which are properly understood to pertain to the linked data elements from the prior linking step.  Accordingly, the provided motivation explains why one of ordinary skill in the art would recognize this modification as one taught by Charlot for aspects pertaining to clinical intent:
[0046] Because descriptions are meant to capture a care 
provider's clinical intent, multiple descriptions may exist and
may correspond to a single concept.  For example, the descrip-

and “mi’ all may correspond to a single concept of "myocar-
dial infarction.”

As articulated in the rejection, paragraph [0045] describes mapping between different concepts, and the following paragraph [0046] describes a motivation for doing so by describing a benefit for mapping different corresponding concepts to capture clinical intent.  Contrary to appellant’s assertion, this is properly understood to pertain to explaining why one of ordinary skill in the art would be motivated to modify the mapping (i.e., argued mapping step) using linked elements (i.e., linked elements from the linking step describing alternative ways to express a concept from linking step) which provide input data reflective of a clinical intent (i.e., clinical intent from receiving step).  
 	The mapping step is not understood to be recited as a step which is disconnected from the prior steps, but instead specifically recites use of results from the prior receiving and linking steps.  Accordingly, appellant’s argument that the motivation provided only pertains to the receiving and linking steps, is unpersuasive.  

Argument (B)(2) The Examiner’s Motivation to Combine Charlot with Rao is Unrelated to “Mapping” Step for Which Charlot is Cited (pages 7-8).  
Appellant substantially repeats the argument that the motivation provided by the examiner has nothing to do with the recited mapping step.  Examiner respectfully disagrees for the same reasons as discussed above with respect to Argument (B)(1). As discussed above, the mapping step is not understood to be recited as a step which is disconnected from the prior steps, but instead specifically recites use of results from the prior receiving and linking steps.  Accordingly, appellant’s argument that the motivation provided only pertains to the receiving and linking steps, is unpersuasive.  

Argument (B)(3) With Regard to Limitations for Which the Examiner Has Provided a Motivation to Combine, the Board has Found the Exact Same Rationale Used by the Examiner to be Legally Deficient (pages 8-10) 
Appellant argues that the form of the motivation statement is legally deficient because of inclusion of a clause stating, “since so doing could be performed readily and easily by any person of ordinary skill in the art, with neither undue experimentation, nor risk of unexpected results.”  Appellant’s position is that the cited non-precedential Ex parte Wood decision indicates that it is properly concluded that any motivation which follows a similar form is similarly deficient.  This argument was largely addressed in the Final Rejection, dated 21 May 2020.  The Ex parte Wood decision is not understood to provide fault in the form of inclusion of the “since so doing…” clause, but a fault in the actual motivation provided by the examiner in the examination of that application.  Rather than looking at the motivation provided in the instant application, Appellant distills parts of the motivation with parenthesis such as, “in order to [do something],” in an effort to ignore the articulated motivation and instead focus on the, “since so doing…,” clause.   	Examiner respectfully notes that the facts are different.  In reading the decision, examiner understands that the examiner was reversed in the Ex parte Wood decision because the motivations themselves were understood to be deficient, rather than a fatal flaw of form.  Examiner respectfully notes that the other various parts in Appellant’s quotation that, “to have modified [the prior art] so as to have included [missing feature], as taught by [other reference], in order to [do something]” matter significantly.  It is Ex parte Wood decision is understood by examiner to be deficient because the parts omitted by Appellant as, “in order to [do something],” were deficient to explain why one of ordinary skill in the art would make the modification to the base reference using the teachings of the modifying reference.  In contrast, the motivation provided in the instant application is understood to directly relate to providing a rationale to make the modification described in the office action.  
 The particular motivation argued by Appellant is understood to explain why one of ordinary skill in the art would recognize and would be would be motivated to modify the mapping (i.e., argued mapping step) using linked elements (i.e., linked elements from the linking step describing alternative ways to express a concept from linking step) which provide input data reflective of a clinical intent (i.e., clinical intent from receiving step).  
Accordingly, Appellant’s argument in this regard is unpersuasive.

Argument (B)(4) The Examiner’s Motivation to Combine Charlot with Rao Runs Counter to the Law and is Premised on a Misreading of Applicant’s Claim Language (pages 10-12) 
Appellant argues that it would not be obvious to look to Charlot for the relied upon features pertaining to clinical intent because various related features are already taught by Rao.   	Appellant elaborates regarding several characterizations which are different from already teaches that it is able to undertake the data mining activities cited by the Examiner regardless of the form that the data is mined in.”  On the bottom of page 11, Appellant states that, “Applicant’s claims expressly state that input data is captured in a way that can vary from clinician to clinician, i.e., from different sources or in different forms.”   	As noted previously, Charlot was not cited for teaching the concept of incorporating data from different sources or different forms.  Examiner agrees that Rao describes data from different sources and in different forms.  None of data in “different ways,” “form that the data is mined in,” “different sources,” or “different forms,” are claim language.  The claims simply describe that “at least a portion of the input data is reflective of a clinical intent behind the data.”  As articulated in the rejection, “Rao does not describe use of hierarchical organization of information in the interface terminology or clinical intent.”  Charlot was cited for teaching clinical intent, as discussed above with respect to argument (B)(1).  
Examiner respectfully disagrees with Appellant’s conclusion on the top of page 12 that “incorporating data from different sources or different forms” and “provid[ing] the ability to map between multiple descriptions which may correspond to a single concept to more accurately capture the provider’s intent” are “two sides of the same coin.”  Examiner agrees that Rao teaches mining data in different forms at [0043] and [0044].  As noted above, different sources and forms is not claim language.  Nothing in Rao is 
Accordingly, Appellant’s arguments in this regard are unpersuasive.  

Argument (B)(5) Depedent Claims 4 and 19 Separately are Patentable (pages 12) 
Appellant argues that dependent claims 4 and 19 are not taught by Zasowski.  Appellant does not elaborate on the argument, and this argument will be addressed as best understood.  As articulated in the rejection, Rao discloses extracting most probable DRGs (See at least Rao, [0124], [0129], [0130], [0131]), but does not expressly describe not providing the user with an identification of corresponding DRGs.  The deficiency of the teachings of Rao which was recognized by the examiner in the handling of “not providing the user with an identification of corresponding DRGs.”  The claims do not specify any particular manner by which information may be presented, but instead simply describe that the providing step does not comprise providing the user with an identification of the at least one corresponding DRGs.  
Zasowski does not directly deal with DRGs, per se, but this type of coding is explicitly taught by Rao, as noted above and throughout the rejection of the independent claims.  In situations where insufficient information is presented for coding, Zasowski describes sending a query for additional information which may resolve the insufficiency to the physician rather than simply presenting whatever codes may be extracted, as in 


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JONATHAN DURANT/Primary Examiner, Art Unit 3626                                                                                                                                                                                                        
Conferees:
/JOHN P GO/Primary Examiner, Art Unit 3686                                                                                                                                                                                                        
/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.